DETAILED ACTION
The communication dated 12/15/2021 has been entered and fully considered.
Claim 1 is currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Annen et al. JP 2016155455 A (henceforth referred to as Annen).
Annen teaches a method of assembling a headlamp cleaning device (paragraph [0015]; Fig. 1: part 6), equivalent to the claimed vehicle cleaner nozzle, provided in a vicinity of a leading end of a cylindrical piston member (paragraph [0017]; Fig. 2: part 13), equivalent to the claimed piston, accommodated to be movable forward and backward with respect to a cylindrical cylinder member (paragraph [0016]; Fig. 2: part 11), equivalent to the claimed cylinder, so as to inject a cleaning medium on an object to be cleaned which is mounted on a vehicle (paragraphs [0015]-[0016]; Figs. 1-2), the method comprising: assembling a nozzle tip (paragraph [0017]; Fig. 2: part 16), equivalent to the claimed nozzle chip, to a nozzle body (paragraph [0017]; Fig. 2: part 15), equivalent to the claimed housing, along a first direction so as to form a feedback flow path for swinging and injecting the cleaning medium by accommodating nozzle tip 16 in an interior of nozzle body 15, and assembling nozzle body 15 in a state where nozzle body 15 accommodates nozzle tip 16 to a nozzle support member (paragraph [0017]; Fig. 2: part 14), equivalent to the claimed holder, supported by cylindrical piston member 13 along the first direction (paragraphs [0015]-[0024]; Figs. 1-10).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVON J SHAHINIAN whose telephone number is (571)270-1384. The examiner can normally be reached M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEVON J SHAHINIAN/Primary Examiner, Art Unit 1711